Citation Nr: 1147200	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York
 
 
THE ISSUES
 
1.  Entitlement to service connection for a right shoulder disability to include status post acromioclavicular repair.
 
2.  Entitlement to service connection for a right elbow disorder to include tendonitis. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
 
 
INTRODUCTION
 
The Veteran had active duty service with the U.S. Navy from August 1969 to July 1970, and with the Air Force National Guard from November 1988 to September 2002.  He had additional service with the Air Force National Guard. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the New York, New York RO.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran seeks service connection for right shoulder and right elbow disabilities.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the Veteran's claim.
 
The record reflects that the Veteran had several periods of service to include active duty and active duty for training (ACDUTRA) from 1988 to 2006.  It is unclear, however, from the records the Veteran's exact service status during different periods of time from 1988 to 2006.  
 
Records show, in pertinent part, that the Veteran had active service under 32 U.S.C. § 502(F) from November 1988 to December 2001.  He served under 10 U.S.C. § 12302 from December 2001 to September 2002 in support of Operation Enduring Freedom.  He was then was released to active duty under Title 32 from October 2002 to March 2006.  Additional records show the Veteran was entitled to "hostile fire/imminent danger pay" for several periods of time from January 1999 to February 2006.  Further, several of the Veteran's orders to active service are of record and show that the appellant was at times, called into full active duty and at other times for reserve service.  The orders reflect that when the Veteran was to travel outside the continental United States for temporary duty, his service was performed under Title 10, but his status appears to have reverted back to Title 32 service upon his return to the continental United  States.  In any event, the nature of the appellant's service must be clarified before the Board may reach a decision in this case.
 
For example, the record reflects that the Veteran was treated for a right shoulder disability in 1994.  The record further reflects that the Veteran was treated for a right elbow tendonitis in 2002 which he reported had started in 2001.  However, his exact service status in 1994 and prior to October 2001 is unclear.  As the claim hinges on his service status at the time of the inception of the disability, the Board finds that his service must be clarified prior to deciding the claim.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must attempt to verify each and every period of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) the Veteran performed from January 1993 to December 1994, and from January to December 2001.  The RO should obtain and associate with the claim file all of the Veteran's service personnel records to reflect all periods of active duty, ACDUTRA and INACDUTRA, or any other kind of service the Veteran may have performed from January 1993 to December 1994 and from January to December 2001.  If the Veteran's precise service status cannot be discerned from the service personnel records, the RO must contact the Defense Finance and Accounting Service (DFAS) to secure the appellant's pay records and request that DFAS clarify what the appellant's status at all times between January 1993 to December 1994 and from January to December 2001.  It is noted that it is clear from the record that the Veteran has active duty service from December 17, 2001 to September 30, 2002. 
 
2.  If after completing the above development there are still questions as to the Veteran's service status during these times, the RO must contact the Veteran and request that he provide the name(s) of any reserve unit(s) he served with from January 1993 to December 1994 and from January to December 2001.  Thereafter, the RO should contact the identified reserve unit(s) and request all available service personnel records for the Veteran which may reveal the nature of his military status during these terms.
 
3.  Thereafter, the RO must review the claims file, undertake any additional necessary development, and readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


